The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0002], second line therein and page 8, in paragraph [00058], first line therein, note that the term “for” should be rewritten as --of--, respectively at these instances for idiomatic clarity. Page 1, in paragraph [0004], second line therein, note that the pronoun “this” should be rewritten as --this beam tilt-- for an appropriate characterization. At all appropriate occurrences throughout the specification, note that the term “said” should be deleted as being inappropriate (e.g. paragraphs [0007], [0009], [00016], [00020], [00021], [00058]). Page 3, in paragraph [00015], second line therein and page 10, in paragraph [00062], 8th line therein, note that the recitation of “for exhaust” appears to be incomplete, respectively at these instances and thus appropriate clarification is needed. Page 4, in paragraph [00025], second line therein, note that the recitation of “that the same as that of” should be rewritten as --that is the same as a contour of-- for an appropriate characterization. Page 4, in paragraph [00027], 4th & 5th lines therein, note that “when rotating” should be deleted as being unnecessary. Page 4, in paragraph [00028], third line therein, it is noted that the recitation of “adjusting its fastening force to” should be rewritten as --adjusting a fastening force thereof to-- for an appropriate characterization. Page 7, in paragraph [00051], first line therein, it is noted that the recitation of “in all of the attached drawings” should be rewritten as --in the detail description for all of the attached drawings-- for an appropriate characterization. Page 7, in paragraph [00054], second line therein, note that --to the contrary-- should be inserted after “indicated” for an appropriate characterization. Page 8, in paragraph [00056], second line therein, note that the recitation of “are not intended for limitation” is vague in meaning and thus appropriate clarification is needed. Page 8, in paragraph [00057], 6th line therein, it is noted that --the-- should be inserted prior to “other” for idiomatic clarity. Page 8, in paragraph [00058], 4th line therein, note that reference labels (102, 103) are vague in meaning, especially since no such reference labels appear in Fig. 1 and thus appropriate clarification is needed; 16th line therein, should the term “itself” be deleted as being unnecessary? Page 9, in paragraph [00060], second line therein, note that --as shown in Fig. 1-- should be inserted after “10” for an appropriate characterization; 6th line therein, note that the pronoun “they” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 10, in paragraph [00061], 5th & 8th lines therein, note that reference label “1018” being associated with “Fig. 3” is vague in meaning, especially since Fig. 3 does not depict such a reference label therein and thus appropriate clarification is needed; 9th line therein, similarly note that reference label “1041” is also vague in meaning, especially since Fig. 3 does not depict such a reference label therein and thus appropriate clarification is needed. Page 12, in paragraph [00070], first line therein, note that “Fig. 7 to Fig. 10” should be rewritten as --Fig. 7, Fig. 8, Fig. 9 and Fig. 10-- for an appropriate characterization. Pages 12 & 13, in paragraphs [00070] & [00071], note that particular reference labels described herein should reference appropriate ones of Figs. 7 to 10 in which such features are depicted therein for clarity and completeness of description. Page 13, in paragraph [00071], 8th line therein, note that reference labels (2022, 2021) are vague in meaning, especially since none of the drawings depicts features having those reference labels and thus appropriate clarification is needed. Page 14, in paragraph [00072], 7th line therein, note that the term “found” should be rewritten as --discovered-- for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels associated with the indicated drawings need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: Fig. 1, (106, 111, 114); Fig. 2 (103, 105, 1015, 1017); Figs. 3, 4, all of the reference labels therein; Fig. 5 (104, 1041). Note that it is suggested that applicants’ should thoroughly review the detail description to ensure that all reference labels appearing in the drawings have been described and where appropriate, reference those labels to the corresponding drawings in which they appear for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second orientation by the body itself (i.e. claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the “second orientation” as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14; 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, last line, note that the recitation of “a second orientation by the body itself according to layout requirements” is vague in meaning and thus appropriate clarification is needed.
In claim 7, line 4 and in claim 10, line 2, note that the respective recitation of “has a contour that is the same as that …” is vague in meaning at these instances, especially since the nature of the “contour” is unclear and thus any comparison to such a contour would not be understandable. Appropriate clarification is needed.
In claim 13, line 3, note that it is unclear how “at least one printed circuit board”, as recited herein would relate to the “main printed circuit board”, as recited in claim 1 (i.e. one in the same printed circuit board, distinctly different printed circuit boards, etc.). Appropriate clarification is needed.
In claim 19, line 5, note that it is unclear as to which one of the “one or more coaxial cable” as recited in claim 16 would be intended by the recitation of “the coaxial cable”. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 3, 4, 5, 7, 8, note that the respective recitation of “at least one said surface” should be rewritten as --said at least one--, at these instances for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Xu et al. 
Xu et al (i.e. Fig. 1) discloses a support device for a phase shifter (i.e. phase shifting apparatus), comprising: a support plate body (i.e. grounding plate 6) configured to support a phase shifter on a printed circuit board (i.e. substrate 5) thereon; the support plate body (6) having at least one (i.e. four) support leg (i.e. not labeled, but is evident from Fig. 1) which extends perpendicular to the support plate body (6), as evident from Fig. 1, such that these legs can provide mounting of the phase shifter, as known to those of ordinary skill in the art. Regarding claims 2, 3, as evident from Fig. 1, the support plate body (6) necessarily includes a front (e.g. upper) surface and a rear (e.g. lower) surface, where one or more coaxial cables (e.g. cables (8, 9, 10, 11) in Fig. 1) can be accommodated through a coupling block (i.e. 4). Regarding claim 4, as evident from Fig. 1 and related Figs. 4a & 4b, the coaxial cables (8-11) connect with ends of conductive tracks (e.g. see related Fig. 2) on the printed circuit board (5). Regarding claim 5, it is noted that the front surface of the support plate body (6) includes portions which support the printed circuit board (5) thereon. Regarding claim 8, note that protrusions (i.e. rivets 7) can mount the printed circuit board (5) to the support plate body (6) by using through holes (56, 62), as evident from Fig. 1. Regarding claim 10, as evident from Fig. 1, note that the “contours” of the printed circuit board (5) and the support plate body (6) are each rectangular and thus considered to be the same “contours”, as far as such terminology is definite. Regarding claim 11, as evident from Fig. 1, cavities (i.e. slot holes 61) are formed through the support plate body (6). Regarding claim 13, note that the above described support device is capable of use in an electrically adjustable antenna assembly (e.g. see abstract).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14; 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al in view of Dodart. 
Xu et al discloses the claimed invention, including a method of assembly set forth in claim 15. However, Xu et al does not explicitly disclose the use of solder to connect electrical components (e.g. the coaxial cables, etc.).
Dodart exemplarily discloses the use of solder to electrically connect the inner and outer conductors of a coaxial cable to a printed circuit board. In particular, as described at the description bridging columns 2 & 3 in Dodart, each of the inner conductor and outer conductor of the coaxial cable can be soldered to the printed circuit board.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have used solder in the Xu et al arrangement to electrically connect the inner and outer conductors of the coaxial cables (8-11) to the printed circuit board (6), such as exemplarily taught by Dodart. Such a modification would have offered the advantageous benefit of providing for sturdy and reliable electrical connections between the coaxial cables and the printed circuit board afforded by the use of solder, as known to those of ordinary skill in the art, thereby suggesting the obviousness of such a modification.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley et al discloses a phase shifter of the wiper-arm type.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee